                                                                                                                              Case 3:18-cv-05523-JD Document 34 Filed 07/15/19 Page 1 of 2



                                                                                                                    1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                         noah.blechman@mcnamaralaw.com
                                                                                                                    2    AMY S. ROTHMAN (State Bar No. 308133)
                                                                                                                         amy.rothman@mcnamaralaw.com
                                                                                                                    3    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                         BORGES & AMBACHER LLP
                                                                                                                    4    3480 Buskirk Avenue, Suite 250
                                                                                                                         Pleasant Hill, CA 94523
                                                                                                                    5    Telephone: (925) 939-5330
                                                                                                                         Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                         Attorneys for Defendants
                                                                                                                    7    City of Brentwood and Brian Lodge

                                                                                                                    8                                 UNITED STATES DISTRICT COURT
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                NORTHERN DISTRICT OF CALIFORNIA
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10

                                                                                                                   11
                                                                                                                         LISA KELLER,                                       Case No. C18-05523 JD
                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                                        Plaintiff,                                          xxxxxxxxxx
                                                                                                                                                                            STIPULATION AND [PROPOSED]
                                                                           ATTORNEYS AT LAW




                                                                                                                   13                                                       ORDER DISMISSING ENTIRE ACTION,
                                                                                                                                 vs.                                        WITH PREJUDICE
                                                                                                                   14
                                                                                                                         CITY OF BRENTWOOD, BRIAN
                                                                                                                   15    LODGE and DOE BRENTWOOD
                                                                                                                         POLICE OFFICERS 1-25,
                                                                                                                   16
                                                                                                                                        Defendants.
                                                                                                                   17

                                                                                                                   18
                                                                                                                                The relevant parties, by and through their respective attorneys of record, hereby stipulate
                                                                                                                   19
                                                                                                                        and jointly request an Order from the Court to a dismissal of the Plaintiff’s Complaint, the entire
                                                                                                                   20
                                                                                                                        action, against Defendants CITY OF BRENTWOOD, OFFICER LODGE, and any and all
                                                                                                                   21
                                                                                                                        employees and/or agents of the City of Brentwood, with prejudice. Each party agrees to bear its
                                                                                                                   22
                                                                                                                        own fees and costs as to this dismissal.
                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27   ///

                                                                                                                   28   ///
                                                                                                                         STIPULATION AND ORDER DISMISSING
                                                                                                                         ENTIRE ACTION, WITH PREJUDICE, C18-
                                                                                                                         05523 JD
                                                                                                                            Case 3:18-cv-05523-JD Document 34 Filed 07/15/19 Page 2 of 2



                                                                                                                    1          The parties attest that concurrence in the filing of these documents has been obtained from

                                                                                                                    2   each of the other Signatories, which shall serve in lieu of their signatures on the document.

                                                                                                                    3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                                    4
                                                                                                                        Dated: July 12, 2019                   Law Office of Stanley Goff
                                                                                                                    5
                                                                                                                                                               By:      ___/s/ Goff, Stanley__
                                                                                                                    6
                                                                                                                                                                     Stanley Goff
                                                                                                                    7                                                Attorney for Plaintiff
                                                                                                                                                                     Lisa Keller
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   Dated: July 12, 2019
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                          By:      ___/s/ Silver, Marcia__
                                                                                                                                                                     Marcia Silver
                                                                                                                   11                                                Attorney for Plaintiff
                                                                                                                   12                                                Lisa Keller
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   Dated: July 12, 2019                   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                                                               BORGES & AMBACHER LLP
                                                                                                                   14

                                                                                                                   15
                                                                                                                                                               By:      /s/ Rothman, Amy
                                                                                                                   16
                                                                                                                                                                     Noah G. Blechman
                                                                                                                   17                                                Amy S. Rothman
                                                                                                                                                                     Attorneys for Defendants
                                                                                                                   18                                                City of Brentwood and Brian Lodge
                                                                                                                   19
                                                                                                                                                                       ORDER
                                                                                                                   20
                                                                                                                        PURSUANT TO STIPULATION AND REQUEST, IT IS ORDERED AS FOLLOWS:
                                                                                                                   21
                                                                                                                               The Court hereby dismisses this entire action, with prejudice, as to all claims alleged by
                                                                                                                   22
                                                                                                                        Plaintiff. Each party to bear its own fees and costs as to this dismissal.
                                                                                                                   23
                                                                                                                               IT IS SO ORDERED
                                                                                                                   24

                                                                                                                   25
                                                                                                                        Dated: _____________,
                                                                                                                                 July 17      2019             By:
                                                                                                                   26                                                   Hon. James Donato
                                                                                                                                                                        U.S. District Judge
                                                                                                                   27

                                                                                                                   28
                                                                                                                         STIPULATION AND ORDER DISMISSING                   2
                                                                                                                         ENTIRE ACTION, WITH PREJUDICE, C18-
                                                                                                                         05523 JD
